Citation Nr: 1046345	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an injury 
to the ulnar nerve on the palmar surface of the right hand. 

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Pittsburgh, Pennsylvania that, in 
relevant part, denied a rating in excess of 30 percent for the 
Veteran's right ulnar nerve injury.  This issue was remanded by 
the Board for additional development in June 2009.  Thereafter, 
the RO/AMC granted the Veteran a separate 10 percent rating for 
degenerative arthritis of his right hand that was related to the 
right ulnar nerve damage.  The propriety of the 10 percent 
initial rating for degenerative arthritis is considered part of 
the Veteran's claim for a higher rating for his right hand 
disability and is therefore considered herein.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  Giving the benefit of the doubt to the Veteran, the symptoms 
of his injury of the ulnar nerve, palmar surface, right hand, 
which include pain, numbness, loss of sensation, decreased grip 
strength, and difficulty holding objects, most nearly approximate 
severe incomplete paralysis of the ulnar nerve.  Complete 
paralysis of the right ulnar nerve was not shown.

3.  While the Veteran has arthritis of the right hand that was 
visible on x-ray, he had full range of motion of all of his 
fingers and there was no evidence of incapacitating episodes of 
arthritis. 




CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria 
for an evaluation of 40 percent, but no higher, for his injury to 
the ulnar nerve, palmar surface of the right hand, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a, Diagnostic Code 8516 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the right hand are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b) 
(1), which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2005, prior 
to the rating decision that is appealed herein, which informed 
him about VA's duty to assist him with obtaining evidence in 
support of his claim.  The letter also informed the Veteran that, 
in order to receive a higher rating for his right hand 
disability, he needed to show that it got worse.  The Veteran was 
also sent another letter in June 2009 that again provided this 
information and, additionally, explained how VA assigns 
disability ratings and effective dates for service connected 
disabilities.  This June 2009 letter also explained the specific 
criteria that were applicable to rating injuries to the ulnar 
nerve.  The Veteran's claim was subsequently readjudicated in a 
supplemental statement of the case (SSOC) that was dated in 
October 2010, thereby curing any pre-decisional notice error.   

In addition to its duties to provide the claimant with various 
notices as set forth above, VA also must make reasonable efforts 
to assist him or her with obtaining evidence that is necessary to 
substantiate his or her claim(s), unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, private treatment records, and written statements that 
were submitted by the Veteran.  The Veteran was also provided 
with two VA examinations in connection with his claim and, 
additionally, a supplemental opinion was obtained from the 
examiner who performed the most recent VA examination of the 
Veteran.  The examination reports contain all findings required 
to assess the severity of the service-connected disabilities.  
The record does not indicate that additional evidence relevant to 
the Veteran's claim exists.

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case.

II. Prior Remand

This case was remanded by the Board in June 2009.  A Veteran has 
a right to substantial compliance with the instructions that are 
set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd 
sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 
In this case, the Board's remand instructed that VA (1) provide 
the Veteran with notice of the specific criteria applicable to 
rating his right ulnar nerve disability; (2) obtain additional 
treatment records, if applicable; (3) provide the Veteran with a 
new VA examination to determine the current severity of his right 
ulnar nerve disability; and (4) readjudicate the Veteran's claim.

The Veteran was provided the specified notice in the June 2009 
VCAA letter.  In any event, the requirement for such notice was 
based on Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
overruled in part, sub nom Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  However, the requirement that 
particularized notice of the rating criteria applicable to a 
Veteran's specific disability that was set forth in Vazquez-
Flores v. Peake was overruled in Vazquez-Flores v. Shinseki.  

Additional VA and private treatment records were obtained and 
associated with the claims file.  The Veteran was also provided a 
comprehensive VA examination in July 2009 that fully documented 
all the symptoms and functional effects of the Veteran's right 
ulnar nerve disability and a supplemental opinion addressed the 
degree of paralysis of the ulnar nerve as required by the remand 
instructions.  The Veteran's claim was thereafter readjudicated 
in the October 2010 SSOC.

For these reasons, the Board finds that there was substantial 
compliance with the prior remand in this case.

III. Increased Rating

The Veteran contends that the symptoms of his right ulnar nerve 
injury are more severe than is encompassed by the currently 
assigned 30 percent rating.  Also, as noted in the introduction, 
during the course of this appeal the Veteran was granted a 
separate rating for degenerative arthritis of his right hand 
associated with that injury and that rating is considered part of 
the Veteran's increased rating claim.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Paralysis of the ulnar nerve is addressed at 38 C.F.R. § 4.124a, 
diagnostic code 8516. A rating of 30 percent is applied for 
moderate incomplete paralysis of the ulnar nerve of the dominant 
hand or severe incomplete paralysis of the ulnar nerve of the 
non-dominant hand.  A rating of 40 percent rating is applies for 
severe incomplete paralysis of the ulnar nerve of the dominant 
hand.  A rating of 50 percent applies for complete paralysis of 
the ulnar nerve of the non-dominant hand and a 60 percent rating 
applies for complete paralysis of the ulnar nerve of the dominant 
hand.  Complete paralysis of the ulnar nerve is characterized by 
the "griffin claw" deformity due to flexor contraction of the 
ring and middle fingers, atrophy very marked in dorsal interspace 
and thenal and hypothenar eminences; loss of extension of the 
right and little fingers (cannot spread the fingers or the 
reverse); cannot adduct the thumb; and flexion of the wrist 
weakened.  Id.

Arthritis is generally rated according to the limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, diagnostic code 
5003.  However, if such limitation is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent for each  
major joint or group of minor joints affected by arthritis is 
applicable.  If there is no limitation of motion, then a 10 
percent rating can be assigned based on x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating based on x-ray findings is assigned 
if there are occasional incapacitating exacerbations in addition 
to the criteria for the 10 percent rating based on x-ray evidence 
alone.  Id.

The Veteran, who is right handed, was first examined in 
connection with this claim in April 2005.  At that time, the 
Veteran reported that his right hand was always painful.  Upon 
awakening in the morning, the pain was approximately 2 out of 10 
in severity, described as an aching pain.  The Veteran's right 
hand was also stiff which takes some manipulation and massaging 
to work out.  The Veteran's hand pain got worse if he did any 
activities; otherwise, it remained a 2 out of 10.   The Veteran 
treated his hand pain with aspirin.  If he does not take a pain-
reliever, he is unable to sleep because he is awakened during the 
night by his right hand pain.  Activity aggravates his right hand 
pain.  He can only drive for an hour and a half before his hand 
becomes so swollen and painful that he has to stop this activity.  
The pain increases to 5 out of 10 in these instances and the 
swelling may last 1 or 2 days.  Cutting the grass is especially 
painful, which causes pain the Veteran rated at 10 out of 10.  
This activity also causes a great deal of swelling of the 
Veteran's right hand which may take up to 3 days to go down.  
Aspirin only partially relieves these flare-ups of pain.  At 
these times, the Veteran is generally unable to use his hand and 
he elevates it.  He wears a brace and runs warm water over it, 
which he found to be the most helpful treatment. 

The Veteran also reported that he occasionally got a pain in the 
proximal area to the 5th finger near the wrist which is a 
burning, sharp, stabbing type pain accompanied by an indentation 
of the skin which produces 10 out of 10 pain.  The Veteran was 
unable to pinpoint any precipitant for this pain. Sometimes it 
occurred even if the Veteran was not using his right hand.  The 
Veteran described that pain as agonizing and that it sometimes 
takes an hour to resolve.

The Veteran reported that he sometimes drops things that he holds 
in his right hand.  He holds his coffee cup with his left hand 
under it because he never knows when he will drop it.  He will 
not lift more than 10 pounds because he is afraid of dropping 
what he lifts.  His penmanship deteriorated greatly.  Sometimes 
he needed help washing his back or face due to his right hand 
problems.  He reported that he was using his left hand more do 
perform activities because of his difficulty using his right 
hand.

The Veteran reported that he had difficulty making a tight fist 
and attempting to pull in all of his fingers is painful.  There 
are days when his hand is in a claw formation and he is unable to 
make a fist at all.  He must stretch the fingers and massage his 
hand all day to loosen this up.  This usually lasts only one day 
and the Veteran was unable to identify any precipitating factor.

Upon examination, the Veteran's joints were cool to the touch.  
No bogginess was noted at any of the Veteran's finger joints, 
although there was slight pain on palpation of all joints.  The 
Veteran's 4th and 5th fingers were insensate to monofilament and 
also had decreased vibratory sensation.  There was decreased 
sensation in the 3rd finger, but the second finger and the thumb 
had normal sensation.  There was blanching in under 3 seconds in 
all nail beds.  

The Veteran could dorsiflex his hand to 70 degrees with pain.  
Palmar flexion was restricted to 70 degrees with pain.  Radial 
deviation was to 20 degrees with mild pain.  Muscle strength of 
all fingers to resistance was decreased to 3 out of 5.  Hand grip 
was decreased to 2 out of 5.  However, the Veteran was able to 
approximate his thumb to all of his fingers and to hold this 
against resistance.  The paper test was negative.  The Veteran 
was able to make a full fist, but this was painful.  Repetitive 
flexion and extension of the fingers caused increased pain, but 
did not create weakness, fatigue, lack of endurance, or lack of 
coordination.  

The examiner diagnosed ulnar nerve injury to the right hand 
secondary to a gunshot wound with no evidence of acute fracture.  
There were degenerative osteoarthritic changes present at 
multiple interphalangeal joints, most notably in the index and 
middle fingers.  

Private and VA treatment records reflect complaints of constant 
right hand pain as well as numbness and weakness. 

In a letter that was received in July 2009, the Veteran reported 
that he experienced "excruciating" pain on a daily basis.  He 
indicated that minimal daily chores caused his right hand to 
swell and that this caused increased restrictions of his 
lifestyle.  He was taking prescribed pain medication which 
provided only minimal relief.  At times during the day he had to 
stop what he was doing any apply ice, heat, or take medication in 
order to try to relieve his hand pain.

The Veteran was reexamined in July 2009.  At that time it was 
noted that he was prescribed ibuprofen 400mg twice a day for his 
right hand pain.  The Veteran reported that this relieved the 
pain between 50 percent to 75 percent.  The Veteran reported that 
he had constant tingling, pain, and numbness to his 2nd through 
his 5th fingers.  The Veteran did not report any residuals 
involving his thumb.  The Veteran reported that the numbness and 
tingling was constant.  He reported loss of function at times 
when he would drop things and not even realize that he had done 
so.  He reported that he had difficulty tying his shoes and 
buttoning his shirts and that his wife has to assist him with 
these tasks.  He usually could hold a utensil.  He was unable to 
use any of his tools and could not mow the grass due to his right 
hand neuropathy.  He reported that his right hand is usually 
painful, which he rated as 5 out of 10 in severity, and relieved  
partially by ibuprofen.  The Veteran did not report any flare 
ups, describing his pain as constant.  

The Veteran reported that he was still able to hold writing 
instruments but his penmanship had greatly deteriorated as his 
problems with his right hand got worse.  The Veteran also 
reported decreased strength in his right hand.  He described 
decreased fine motor function.  He described some difficulty 
showering but stated that he was able to hold onto a washcloth.  
At times his right hand was fatigued along with the weakness and 
pain.  He reported that his right hand pain affects his ability 
to drive and that he usually avoids this activity but is able to 
drive if necessary.

Upon examination, grip strength of the Veteran's right hand was 4 
out of 5.  Digit strength was 3 out of 5, with diminished digit 
strength primarily in the 3rd, 4th, and 5th digits of the right 
hand.  Coordination was reduced.  There was no atrophy or 
tenderness to palpation.  The Veteran had full 
metacarpophalangeal range of motion of all of the fingers of his 
right hand, 0 to 90 degrees, without any difficulty but with 
generalized tingling and numbness throughout.  There was no 
weakness, decreased endurance, or easy fatigability with 
repetitive range of motion of all fingers of the right hand.  
Repetition did not change the range of motion of the fingers of 
the Veteran's right hand.  Sensation was diminished to all of the 
fingertips of the Veteran's right hand.  There was no swelling, 
redness, or obvious deformity of the right hand.  There were no 
nodular deformities of the joints.  

The examiner noted that an x-ray from April 2005 showed no 
evidence of acute fracture or dislocation, but did show 
degenerative changes at multiple interphalangeal joints, most 
notably in the index and middle finger.

The examiner diagnosed degenerative arthritis of the right hand, 
most likely traumatic in nature, with neuropathy secondary to a 
traumatic gunshot wound injury. 

In a supplemental addendum opinion dated in September 2009 the 
examiner indicated that she would consider the Veteran to have 
moderate incomplete paralysis of the ulnar nerve of his right 
hand.  He had diminished strength to the right hand due to the 
paralysis of the ulnar nerve but not total loss of function and 
he had full ranges of motion of his fingers.

While the examiner who performed the July 2009 examination of the 
Veteran indicated in her September 2009 addendum that she 
considered the Veteran's symptoms to best approximately moderate 
incomplete paralysis of the ulnar nerve, giving the benefit of 
the doubt to the Veteran, and considering the significant 
functional effects of the Veteran's right ulnar nerve injury, the 
Board finds that his symptoms most closely approximately severe 
incomplete paralysis of the ulnar nerve.  The Veteran had 
diminished strength of his right hand as well as diminished 
sensation to his fingertips.  He reported that he experienced 
constant tingling, numbness, and pain in his right hand and that 
he had difficulty holding onto objects which limited his ability 
to perform tasks such as tying his shoes and buttoning his shirt.  
At times he dropped things that he held in his right hand.  He 
had difficulty writing and sometimes needed help to wash his face 
and back.  He was limited in what chores he could perform by 
swelling and pain in his right hand.  Given the significance of 
these functional effects, they most closely approximate severe 
incomplete paralysis of the right ulnar nerve.

However complete paralysis of the right ulnar nerve was not 
shown.  The Veteran still had residual function in his right 
hand.  He was still able to hold utensils such as writing 
instruments and was able to grip a washcloth.  He remained able 
to drive when necessary.  He did not have the attributes of 
complete paralysis of the ulnar nerve such as the griffin claw 
deformity and he retained full range of motion of all of his 
fingers which is inconsistent with complete paralysis of the 
ulnar nerve.

In contrast, the Veteran's symptoms of right hand arthritis are 
not so severe as to warrant a rating in excess of 10 percent.  
While arthritis of the metatarsophalangeal joints of the 
Veteran's fingers was shown on x-ray, he retained full range of 
motion of his fingers and there was no evidence of incapacitating 
episodes of arthritis.  While the Veteran was sometimes unable to 
use his right hand, this was due to pain from his right ulnar 
nerve injury rather than his arthritis.  It is noted that the 
Veteran's pain in his right hand was considered in his rating for 
his ulnar nerve injury and to consider it again with respect to 
his arthritis would violate the rule against pyramiding that is 
set forth in 38 C.F.R. § 4.14.  In any event, absent a 
compensable loss of range of motion of the affected joint(s) or 
occasional incapacitating exacerbations, which the Veteran does 
not have, 10 percent is the highest schedular rating available 
for arthritis of groups of minor joints.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The symptoms of the 
Veteran's right ulnar nerve injury are fully contemplated by the 
rating schedule; the finding of severe incomplete paralysis 
itself contemplates significant functional effects of this 
disability.  No symptoms of the Veteran's right hand arthritis 
separate from that of his right ulnar nerve disability were 
identified and he had complete ranges of motion for his fingers; 
thus his rating for that disability is not inadequate.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  The Veteran was granted the 
benefit of the doubt in assigning the higher rating for his right 
ulnar nerve disability; with respect to his arthritis of the 
right hand, the preponderance of the evidence weighed against 
awarding a higher rating. See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

A rating of 40 percent for the Veteran's injury to the ulnar 
nerve, palmar surface of the right hand, is granted.

A rating in excess of 10 percent for degenerative arthritis of 
the right hand is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


